
	
		I
		112th CONGRESS
		1st Session
		H. R. 781
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. McCotter
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a credit against income tax for hiring veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Employment Transition
			 Support Act of 2011 or the VETS Act of 2011.
		2.Credit for
			 employers hiring veterans
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45S.Credit for
				employers hiring veterans
						(a)General
				RuleFor purposes of section
				38, the military service personnel employment credit for the taxable year shall
				be equal to—
							(1)in the case of a
				qualified veteran, 40 percent of the qualified first-year wages with respect to
				such veteran for such year, and
							(2)in the case of a
				qualified disabled veteran, the applicable percentage of the qualified
				first-year wages with respect to such veteran for such year.
							(b)Veteran taken
				into account only onceNo credit shall be determined under
				subsection (a) with respect to any veteran unless such veteran has elected (in
				such form and manner as the Secretary may require) to have his qualified
				first-year wages taken into account with respect to the employer paying such
				wages. A veteran may make only one election under this subsection. The
				Secretary shall require such reporting as the Secretary determines is necessary
				to carry out the purposes of this subsection.
						(c)Qualified
				wagesFor purposes of this section—
							(1)In
				generalThe term
				qualified wages means, with respect to any individual, the wages
				paid or incurred by the employer during the taxable year to such
				individual.
							(2)Qualified
				first-year wagesThe term
				qualified first-year wages means, with respect to any
				individual, qualified wages attributable to service rendered during the 1-year
				period beginning with the day the individual begins work for the
				employer.
							(3)WagesThe term wages has the
				meaning given such term by section 51(c), without regard to paragraph (4)
				thereof.
							(d)Qualified
				veteran; hiring dateFor purposes of this section—
							(1)Qualified
				veteranThe term
				qualified veteran means any individual who is certified by the
				designated local agency (as defined in section 51(d)(11)) as being a veteran
				(as defined in section 51(d)(3)(B)).
							(2)Hiring
				dateThe term hiring
				date has the meaning given such term by section 51(d).
							(e)Qualified
				disabled veteran; applicable percentage
							(1)In
				generalThe term qualified disabled veteran means
				any qualified veteran who is certified by the designated local agency (as
				defined in section 51(d)(11)) as having a disability that has been determined
				under the laws administered by the Secretary of Veterans Affairs to be
				service-connected and that is rated by such Secretary (as of the date of the
				certification) as 10 percent or more disabling.
							(2)Applicable
				percentageThe term applicable percentage means
				the percentage determined in accordance with the following table:
								
									
										
											Applicable
											
											Percentage of
						disability:percentage:
											
										
										
											At least 10 but
						not over 2041
											
											At least 20 but
						not over 3042
											
											At least 30 but
						not over 4043
											
											At least 40 but
						not over 5044
											
											At least 50 but
						not over 6045
											
											At least 60 but
						not over 7046
											
											At least 70 but
						not over 80 47
											
											At least 80 but
						not over 9048
											
											At least 90 but
						not over 10049
											
											100
						percent50.
											
										
									
								
							(f)Certain rules To
				applyRules similar to the
				rules of section 52, and subsections (d)(11), (f), (g), (i) (as in effect on
				the day before the date of the enactment of the Taxpayer Relief Act of 1997),
				(j), and (k) of section 51, shall apply for purposes of this section.
						(g)Coordination
				with work opportunity creditThe credit allowed under this
				section with respect to any qualified first-year wages shall be in addition to
				any credit allowed under section 51 with respect to such
				wages.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new
			 paragraph:
				
					(37)the military
				service personnel employment credit determined under section
				45S(a).
					.
			(c)Technical
			 amendments
				(1)Clause (iii) of
			 section 41(b)(2)(D) of such Code is amended to read as follows:
					
						(iii)Exclusion for
				wages to which employment credits applyThe term wages shall not
				include any amount taken into account in determining the credit under section
				45S(a) or
				51(a).
						.
				(2)Subparagraph (B)
			 of section 45A(b)(1) of such Code is amended to read as follows:
					
						(B)Coordination
				with other employment creditsThe term qualified wages shall
				not include wages attributable to service rendered during the 1-year period
				beginning with the day the individual begins work for the employer if any
				portion of such wages is taken into account in determining the credit under
				section 45S or
				51.
						.
				(3)Subsection (a) of
			 section 280C of such Code is amended by inserting 45S(a), after
			 45A(a),.
				(4)Paragraph (3) of
			 section 1396(c) of such Code is amended to read as follows:
					
						(3)Coordination
				with other employment credits
							(A)In
				generalThe term
				qualified wages shall not include wages taken into account in
				determining the credit under section 45S or 51.
							(B)Coordination
				with paragraph (2)The
				$15,000 amount in paragraph (2) shall be reduced for any calendar year by the
				amount of wages paid or incurred during such year which are taken into account
				in determining the credit under section 45S or
				51.
							.
				(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Credit for employers hiring
				veterans.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after the date of the enactment of
			 this Act.
			
